COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Felton, Judge Kelsey and Senior Judge Bumgardner
UNPUBLISHED


              Argued at Richmond, Virginia


              CHRISTOPHER EUGENE JEFFERSON
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 2172-12-2                               JUDGE RUDOLPH BUMGARDNER, III
                                                                               OCTOBER 29, 2013
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                                Joseph J. Ellis, Judge

                               John M. Spencer (SMKC, PLC, on brief), for appellant.

                               Aaron J. Campbell, Assistant Attorney General (Kenneth T.
                               Cuccinelli, II, Attorney General, on brief), for appellee.


                     Christopher Eugene Jefferson was charged and convicted of possession with intent to

              distribute more than 100 kilograms of marijuana in violation of Code § 18.2-248(H)(4). He

              maintains he was charged under the wrong statute and the evidence could not prove a violation

              of the statute under which he was charged. We find no error, and affirm his conviction.

                     State police intercepted a suspicious shipment of two freezers from California to a

              warehouse in Spotsylvania. The freezers contained over 100 kilograms of marijuana.1

              Previously, nine large shipments had been made from the address in California to the warehouse

              in Spotsylvania. The police permitted delivery of the pallets where the defendant picked them up

              in his van. He was arrested shortly after leaving the warehouse.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      The certificate of analysis stated the total weight of marijuana was 184,731 grams or
              407.17 pounds.
          The trial court found appellant guilty of possession with intent to distribute more than

100 kilograms of marijuana, in violation of Code § 18.2-248(H)(4), and sentenced him to life in

prison, with all but twenty years suspended. On appeal the defendant contends he should have

been charged under Code § 18.2-248.1, which specifically addresses marijuana, as opposed to

Code § 18.2-248, which pertains to controlled substances.

          The defendant argues that he cannot be convicted under Code § 18.2-248(H)(4) because

that statute requires proof that he possessed a mixture of marijuana and another substance. The

evidence proved he possessed pure marijuana and gave no suggestion of it being mixed with any

other substance.

          The plain wording of Code § 18.2-248(H)(4) refutes this assertion. The statute proscribes

possession with intent to distribute “100 kilograms or more of a mixture or substance containing

a detectable amount of marijuana.” (Emphasis added). Marijuana is a substance; pure marijuana

by definition contains marijuana.

          “While we acknowledge that ‘penal statutes are to be strictly construed against the

Commonwealth, courts are nevertheless bound by the plain meaning of unambiguous statutory

language . . . .’” Williams v. Commonwealth, 61 Va. App. 1, 6-7, 733 S.E.2d 124, 126 (2012)

(quoting Gunn v. Commonwealth, 272 Va. 580, 587, 637 S.E.2d 324, 327 (2006)). “[A] statute

should never be construed so that it leads to absurd results.” Branch v. Commonwealth, 14
Va. App. 836, 839, 419 S.E.2d 422, 424 (1992). Consequently, “where a particular construction

of a statute will result in an absurdity, some other reasonable construction which will not produce

the absurdity will be found.” Miller v. Commonwealth, 180 Va. 36, 41, 21 S.E.2d 721, 723

(1942).




                                                  -2-
       The evidence proved the defendant possessed with intent to distribute more than 100

kilograms of marijuana, which is a violation of Code § 18.2-248(H)(4). Accordingly, we affirm

his conviction.

                                                                                     Affirmed.




                                             -3-